         Case 2:20-cv-03689-JAK Document 7 Filed 06/16/20 Page 1 of 1 Page ID #:41

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

              LA CV20-03689 JAK
 Case No.                                                                    Date    June 16, 2020
              (LA CR16-00796 JAK)
 Title        Rolanda Ashley v. United States of America
              (United States of America v. Rolanda Ashley)




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Cheryl Wynn                                            Not Reported
                   Deputy Clerk                                    Court Reporter / Recorder
                   Plaintiff pro se:                            Attorney Present for Defendants
             Rolanda Ashley, Not Present                           Kerry L. Quinn, Not Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                         FAILURE TO COMPLY WITH A COURT ORDER

On April 22, 2020, Petitioner, who is self-represented, filed a motion to vacate, set aside, or correct her
sentence pursuant to 28 U.S.C. § 2255 (the “Motion”). CV Dkt. 1; CR Dkt. 84. On May 11, 2020, the
Government filed an "Ex Parte Application Requesting Court Order (1) Authorizing Disclosure of
Certain Attorney-Client Communications; (2) Establishing Procedures for Obtaining Such Attorney-
Client Communications, (3) Implementing Protective Order for Such Obtained Communications, and (4)
Amending Briefing Schedule on Defendant's § 2255 Motion" (the “Application”). CV Dkt. 5; CR Dkt. 88.
On May 13, 2020, an order issued that required Petitioner to file any response to the Application on or
before June 3, 2020, and Government counsel to serve the order on Petitioner and file a corresponding
proof of service. CV Dkt. 6; CR Dkt. 92. Government counsel filed a proof of service on the criminal
docket on May 14, 2020. CR Dkt. 93. No response has been filed by Petitioner.

Petitioner is ordered to show cause in writing on or before July 17, 2020, as to why the action should
not be dismissed for failure to comply with a court order. Petitioner is advised that the Court will
consider the filing of a response to the Application, on or before July 17, 2020, as a satisfactory
response to the Order to Show Cause. Failure to comply with this Order may result in dismissal of this
action. Upon the filing and review of any statement by Petitioner, the Court will determine whether to
discharge the Order to Show Cause. If Petitioner files any response to the Application, an order will be
issued addressing the Application.

In light of the foregoing, the briefing schedule for the Motion (CV Dkt. 3; CR Dkt. 86) is VACATED, and
will be reset upon the issuance of an order addressing the Application.

IT IS SO ORDERED.

                                                                                               :

                                                            Initials of Preparer    cw


                                                                                                   Page 1 of 1
